Citation Nr: 0332245	
Decision Date: 11/19/03    Archive Date: 11/25/03	

DOCKET NO.  02-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for residuals of drug 
use. 

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1981.  Additional service with the Texas National Guard 
from July 1981 to May 1986 is also documented.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied the veteran entitlement to service 
connection for hepatitis C, residuals of drug use, and 
residuals of a back injury.  


REMAND

The veteran contends, in substance, that he has hepatitis C, 
residuals of drug use, and residuals of a back injury 
attributable to service.

The veteran's service medical records are not in the claims 
folder.  The claims folder contains documentation of a 
December 1988 request to the National Personnel Records 
Center (NPRC) for the veteran's service medical records with 
a reply in June 1989 informing that the veteran was assigned 
to an unidentified National Guard unit.  The RO was informed 
that they should obtain from the veteran the identity of his 
National Guard unit and then request the veteran's service 
medical records directly from this unit.  While the veteran 
was sent a letter in July 1989 requesting the name and 
address of his National Guard unit of assignment, it does not 
appear that the veteran responded.  The RO in August 2001 
again requested the veteran's complete service medical 
records from the NPRC.  In response, the NPRC informed the RO 
that the information furnished to them was inadequate for its 
purposes and asked that additional identifying information be 
provided in order to conduct a further search.  A later 
response from the NPRC in November 2001 indicated that some 
of the additional information was not needed as it was 
already on file.  

The veteran was contacted telephonically by the RO in 
September 2001 and identity information relevant to his Texas 
National Guard unit of assignment was obtained.  In response 
to a letter from the RO to the Texas State Adjutant General 
(SAG) the veteran's report of separation and record of 
service, record of his retirement credits, and an undated 
report of medical history completed by the veteran were 
received from the SAG in November 2001 along with the report 
that no other medical records were in file.  No further 
attempt to obtain the veteran's service medical records was 
thereafter undertaken.  A search for the veteran's service 
medical records that complies with the United States Court of 
Appeals for Veterans Claims (Court) precedent in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), must now be considered.

Additionally in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.359(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  the Court found the 30-day period involved in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period.  
Therefore, since this case is being REMANDED for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

In light of the circumstances, the case is REMANDED to the RO 
for the following actions:

1.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO should obtain the veteran's 
service medical records for association 
with the claims folder.  If after a 
comprehensive search, the records cannot 
be located, it should be stated in a 
report of contact with the NPRC, as well 
as the reason why the service medical 
records are believed to be unavailable.

3.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for the disorders at 
issue.  After obtaining appropriate 
consent forms for the release of any 
private clinical records, the RO should 
obtain all existing VA and private 
treatment records not now in the claims 
file.

4.  The veteran should be contacted and 
asked if he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If so, the RO should contact 
the SSA and request a copy of any formal 
decision made relative to the veteran's 
claim for benefits with that agency, 
together with photocopies of all medical 
records used in making that 
determination.  All records obtained 
should be associated with the claims 
file.

5.  The RO should contact the veteran and 
advise him that he can submit alternate 
evidence to support his contentions that 
service connection is warranted for the 
disabilities at issue.  This evidence may 
take the following forms.  However, the 
veteran may submit any other evidence he 
finds appropriate:  Statements from 
service medical personnel, "buddy" 
certificates or affidavits, State or 
local accident and police reports, 
employment physical examinations, medical 
evidence from hospitals, clinics, and 
private physicians by which or by whom he 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.

6.  If any of the records obtained above 
suggest a reasonable possibility of the 
veteran's claimed disorder(s) at issue 
is/are related to service an appropriate 
VA medical examination should be 
scheduled to determine the nature and, if 
possible, date of onset of the 
disorder(s).  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination and all 
appropriate testing should be undertaken.  
The examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (i.e. probability of 
50 percent) that the claimed disorder(s) 
is/are originated during service, or 
is/are otherwise etiologically related to 
an incident in service.  The examiner 
should support his or her assessment by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  All examination findings as well 
as a complete rationale for the opinions 
and conclusions reached should be set 
forth in the report.  

7.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case should contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




